On March 12, 1992, the Defendant was sentenced to twenty-five (25) years with five (5) years suspended for Mitigated Deliberate Homicide. The defendant is a danger to society in the Court’s opinion, however, the Court does recommend that this defendant be allowed to serve his prison sentence at the Swan River Youth Camp if space is available. Five specific conditions were set out in the Judgment of March 12, 1992; a surcharge of $20 is assessed against this defendant. The Defendant shall be given credit for 313 days time served.
On March 11, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Patrick Paul, County Attorney from Great Falls.
*7DATED this 11th day of March, 1993.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittricb, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Brad Olson for his assistance to the Court. The Board also wishes to thank Patrick Paul for appearing on behalf of the State of Montana.